MEMORANDUM
ADKINS, J.
In this case the United States Commissioner found that Lee Won Do, alias Lee Kim Fuon, is a Chinese person and a laborer, unlawfully within the United States. The Commissioner therefore ordered that defendant be deported.
Appeal was taken and evidence was given on both sides.
It is not disputed that the evidence shows that Lee Kim Fuon has been in Washington since 1906. He testified that prior thereto he lived in San Francisco with his parents; that they were killed in the earthquake and fire in 1906, and that his uncle brought him to Washington where he has since remained, and that the uncle returned to China in 1931; that his uncle told him he was born in San Francisco. During the argument, and after discussion as to the lack of proof that *146his parents had ever discussed the subject with him, defendant was recalled and testified that both his father and mother told him he was born in San Francisco.
Applying the rule as to the burden of proof laid down by the United States Court of Appeals in. Moy Jik v. U. S., 47 App. D. C. 498, I think the evidence requires a finding that Lee Kim Fuon was born in the United States, and I make that finding.